IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


CORNELL NARBERTH, LLC,                 : No. 538 MAL 2017
                                       :
                    Petitioner         : Petition for Allowance of Appeal from
                                       : the Order of the Commonwealth Court
            v.                         :
                                       :
BOROUGH OF NARBERTH,                   :
MONTGOMERY COUNTY,                     :
PENNSYLVANIA AND YERKES                :
ASSOCIATES, INC., C. O'BRIEN           :
ARCHITECTS, INC. AND CHERYL A.         :
O'BRIEN,                               :
                                       :
                    Respondents        :
                                       :
                                       :


                                  ORDER



PER CURIAM

      AND NOW, this 27th day of December, 2017, the Petition for Allowance of

Appeal is DENIED.